LAW OFFICE OF JILLIAN SIDOTI 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 January 13, 2010 Bard Holding, Inc. Board of Directors 1167 Bridge Street, Philadelphia, PA, 19124 RE:Bard Holding, Inc. Registration Statement on Form S-1 Gentlemen: I have been retained by Bard Holding, Inc., a Delaware corporation (the "Company"), in connection with the Registration Statement (the "Registration Statement") on Form S-1, to be filed by the Company with the U.S. Securities and Exchange Commission relating to the offering of 10,000,000 shares of Common Stock of the Company. You have requested that I render my opinion as to whether or not the securities proposed to be issued on terms set forth in the Registration Statement will be validly issued, fully paid, and non-assessable. In connection with the request, I have examined the following: 1.
